Curia.

These causes were before us at the terms of August and October last. We granted writs of peremptory mandamus at August term; but at October term changed the rule in each cause into one for an alternative mandamus, upon a suggestion that the appraisers wished to make special returns, and bring writs of error, should the decision here be against them. The facts which we have already twice passed upon, are not denied or questioned by the returns. We accordingly adjudge them insufficient ; and grant writs of peremptory mandamus.
Rule accordingly .